UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7086



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GILBERT F. HEPBURN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-258; CA-05-390-1)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gilbert F. Hepburn, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gilbert F. Hepburn seeks to appeal the district court’s

order denying as untimely his motion filed under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. §2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that    his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record    and    conclude      that   Hepburn   has   not    made    the    requisite

showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented        in   the

materials       before   the    court   and     argument    would     not     aid   the

decisional process.



                                                                             DISMISSED




                                        - 2 -